Citation Nr: 1616160	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  13-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2014, the Veteran testified at a hearing held before a Decision Review Officer.  A transcript is on file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to obtain an additional VA examination.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  At the time the Veteran's service-connected PTSD was last examined by a VA examiner for compensation purposes in June 2014, the examiner concluded there was no diagnosis of PTSD, rendered a current diagnosis of unspecified depressive disorder that is less likely than not incurred in or caused by military service, and opined that current symptoms are related to current stressors including the death of his wife in October 2013.  Since that examination, the record contains evidence suggesting worsening symptomatology, specifically VA treatment records dated from February 2015 to December 2015 which include ongoing treatment and diagnoses of PTSD in April 2015 and November 2015.

Next, a remand is needed for the issue of a TDIU.  In an April 2016 written brief, the Veteran's representative asserts in conjunction with the increased rating claim that the Veteran has met the criteria for TDIU since 2009 and the Veteran's "treatment for the many other service connected illnesses have kept him from obtaining gainful employment."  The Board finds that the issue of TDIU has been raised by the record in connection with the claim for entitlement to a rating for PTSD in excess of 30 percent currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for a TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, dated since December 2015.  

2.  Provide the Veteran and his representative with notice concerning how to substantiate the claim for an increased rating on the basis of TDIU and provide a form to complete the application for a TDIU.  

3.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must (a) report all signs and symptoms necessary for rating the Veteran's PTSD; (b) indicate whether depression is a manifestation of PTSD and, if it is not, differentiate, if possible, symptoms attributable to the service-connected PTSD with other currently non-service psychiatric diagnoses, including the unspecified depressive disorder diagnosis rendered by the June 2014 VA examiner; (b) provide information concerning the functional impairment that results from PTSD on his ability to function and perform tasks in a work setting; and (c) offer an opinion explaining whether the Veteran's change in psychiatric diagnoses during the appeal period represents progression of the prior diagnosis of PTSD or development of a new and separate condition.  If symptoms of variously found psychiatric disorders cannot be differentiated, that too should be clearly set out in the examination report.

4.  The Veteran should be afforded the appropriate VA examination(s) for properly developing the issue of a TDIU.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any service-connected disability.  A complete rationale for any opinions expressed must be provided.

The VA examiner should provide information concerning the functional impairment that results from the Veteran's bilateral total knee arthroplasty, coronary artery disease/ischemic heart disease, peptic ulcer disease, diabetes mellitus, type II, residuals of shrapnel wounds of bilateral shoulders, residuals of shrapnel wound of right anterior chest wall, and bilateral pes planus on his ability to function and perform tasks in a work setting.  

5.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

6.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

7.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

